EXHIBIT 10.15

 

IREIT NEWPORT DG, L.L.C., as grantor

(Borrower)

 

to

 

WILLIAM L. ROSENBERG, as trustee

(Trustee)

 

for the benefit of

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as beneficiary

(Lender)

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT

 

Dated:                                                           As of
November 6, 2012

Location:                                           Cocke County, Tennessee

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Katten Muchin Rosenman LLP

550 South Tryon Street, Suite 2900

Charlotte, North Carolina 28202

Attention:  Daniel S. Huffenus, Esq.

 

MAXIMUM PRINCIPAL INDEBTEDNESS FOR TENNESSEE RECORDING TAX PURPOSES IS
$1,282,398.76 .

 

THIS INSTRUMENT IS A UNIFORM COMMERCIAL CODE FINANCING STATEMENT WHICH IS BEING
FILED AS A FIXTURE FILING IN ACCORDANCE WITH T.C.A. SECTION 47-9-502(c). 
BORROWER IS THE RECORD OWNER OF THE REAL ESTATE.  THE COLLATERAL IS DESCRIBED
HEREIN, SOME OF WHICH IS OR MY BECOME FIXTURES ON THE REAL ESTATE DESCRIBED
HEREIN.  THE NAMES AND ADDRESSES OF THE DEBTOR (“BORROWER” HEREIN) AND SECURED
PARTY (“LENDER” HEREIN) ARE SET FORTH HEREIN.

 

THIS INSTRUMENT SECURES OBLIGATORY ADVANCES AND IS FOR COMMERCIAL PURPOSES.

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, ASSIGNMENT OF LEASES AND
RENTS AND SECURITY AGREEMENT

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
“Security Instrument”) is made as of November 6, 2012, by IREIT NEWPORT DG,
L.L.C., a Delaware limited liability company, having its principal place of
business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as grantor
(“Borrower”) to WILLIAM L. ROSENBERG, a resident of Davidson County, Tennessee
(“Trustee”), having an address at c/o First American Title Insurance Company,
414 Union Street, Suite 1205, Nashville, Tennessee 37219, as trustee, for the
benefit of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179, as beneficiary (together with its
successors and assigns, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
principal sum of THREE MILLION THREE HUNDRED FORTY THOUSAND FOUR HUNDRED FIFTY
AND NO/100 DOLLARS ($3,340,450.00), advanced pursuant to that certain Loan
Agreement, dated as of the date hereof, between Borrower, the entities set forth
on Schedule I attached hereto (each an “Other Borrower”, Borrower and each Other
Borrower, collectively, “Borrowers”) and Lender (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Loan Agreement”) and evidenced by that certain
Promissory Note, dated the date hereof, made by Borrowers in favor of Lender (as
the same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”);

 

WHEREAS, Borrower desires to secure the payment of the Debt (as defined
hereinafter) and the performance of all of Borrowers’ obligations under the
Note, the Loan Agreement and the other Loan Documents (as herein defined); and

 

WHEREAS, this Security Instrument is the “Mortgage” as defined in the Loan
Agreement, and payment, fulfillment, and performance by Borrower of its
obligations thereunder and under the other Loan Documents are, subject to the
limits set forth herein, secured hereby, and each and every term and provision
of the Loan Agreement and the Note, including the rights, remedies, obligations,
covenants, conditions, agreements, indemnities, representations and warranties
of the parties therein, are hereby incorporated by reference herein as though
set forth in full and shall be considered a part of this Security Instrument
(the Loan Agreement, the Note, this Security Instrument, and all other documents
evidencing or securing the Debt are hereinafter referred to collectively as the
“Loan Documents”).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:

 

--------------------------------------------------------------------------------


 

ARTICLE 1 - GRANTS OF SECURITY

 

Section 1.1                                     Property Conveyed.  Borrower
does hereby irrevocably mortgage, grant, bargain, sell, pledge, assign, warrant,
transfer and convey to Trustee in trust, WITH POWER OF SALE, for the benefit of
Lender and its successors and assigns, to and under the following property,
rights, interests and estates now owned, or hereafter acquired by Borrower
(collectively, the “Property”):

 

(a)                                 Land.  The real property described in
Exhibit A attached hereto and made a part hereof (the “Land”);

 

(b)                                 Additional Land.  All additional lands,
estates and development rights hereafter acquired by Borrower for use in
connection with the Land and the development of the Land and all additional
lands and estates therein which may, from time to time, by supplemental deed of
trust or otherwise be expressly made subject to the lien of this Security
Instrument;

 

(c)                                  Improvements.  The buildings, structures,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter erected or located on the Land
(collectively, the “Improvements”);

 

(d)                                 Easements.  All easements, rights-of-way or
use, rights, strips and gores of land, streets, ways, alleys, passages, sewer
rights, water, water courses, water rights and powers, air rights and
development rights, and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtesy
and rights of curtesy, property, possession, claim and demand whatsoever, both
at law and in equity, of Borrower of, in and to the Land and the Improvements
and every part and parcel thereof, with the appurtenances thereto;

 

(e)                                  Equipment.  All “goods” and “equipment,” as
such terms are defined in Article 9 of the Uniform Commercial Code (as
hereinafter defined), now owned or hereafter acquired by Borrower, which is used
at or in connection with the Improvements or the Land or is located thereon or
therein (including, but not limited to, all machinery, equipment, furnishings,
and electronic data-processing and other office equipment now owned or hereafter
acquired by Borrower and any and all additions, substitutions and replacements
of any of the foregoing), together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto (collectively,
the “Equipment”).  Notwithstanding the foregoing, Equipment shall not include
any property belonging to tenants under leases except to the extent that
Borrower shall have any right or interest therein;

 

(f)                                   Fixtures.  All Equipment now owned, or the
ownership of which is hereafter acquired, by Borrower which is so related to the
Land and Improvements forming part of the Property that it is deemed fixtures or
real property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials

 

3

--------------------------------------------------------------------------------


 

intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including, but not limited to,
engines, devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, laundry, incinerating, electrical, air conditioning and air cooling
equipment and systems, gas and electric machinery, appurtenances and equipment,
pollution control equipment, security systems, disposals, dishwashers,
refrigerators and ranges, recreational equipment and facilities of all kinds,
and water, gas, electrical, storm and sanitary sewer facilities, utility lines
and equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Borrower’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
(collectively, the “Fixtures”).  Notwithstanding the foregoing, “Fixtures” shall
not include any property which tenants are entitled to remove pursuant to leases
except to the extent that Borrower shall have any right or interest therein;

 

(g)                                  Personal Property.  All furniture,
furnishings, objects of art, machinery, goods, tools, supplies, appliances,
general intangibles, contract rights, accounts, accounts receivable, franchises,
licenses, certificates and permits, and all other personal property of any kind
or character whatsoever as defined in and subject to the provisions of the
Uniform Commercial Code, other than Fixtures, which are now or hereafter owned
by Borrower and which are located within or about the Land and the Improvements,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (the “Uniform Commercial Code”), superior in lien to the
lien of this Security Instrument and all proceeds and products of the above;

 

(h)                                 Leases and Rents.  All leases, subleases or
subsubleases, lettings, licenses, concessions or other agreements (whether
written or oral) pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of the Land and the
Improvements, and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
heretofore or hereafter entered into (collectively, the “Leases”), whether
before or after the filing by or against Borrower of any petition for relief
under 11 U.S.C. §101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”) and all right, title and interest of Borrower, its successors
and assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or

 

4

--------------------------------------------------------------------------------


 

other disposition of the Leases and the right to receive and apply the Rents to
the payment of the Debt;

 

(i)                                     Condemnation Awards.  All awards or
payments, including interest thereon, which may heretofore and hereafter be made
with respect to the Property, whether from the exercise of the right of eminent
domain (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property subject to the terms,
provisions and conditions of the Loan Agreement;

 

(j)                                    Insurance Proceeds.  All proceeds in
respect of the Property under any insurance policies covering the Property,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property subject to the terms, provisions and conditions of the Loan Agreement;

 

(k)                                 Tax Certiorari.  All refunds, rebates or
credits in connection with reduction in real estate taxes and assessments
charged against the Property as a result of tax certiorari or any applications
or proceedings for reduction;

 

(l)                                     Conversion.  All proceeds of the
conversion, voluntary or involuntary, of any of the foregoing including, without
limitation, proceeds of insurance and condemnation awards, into cash or
liquidation claims;

 

(m)                             Rights.  Subject to the terms, provisions and
conditions of the Loan Agreement, the right, in the name and on behalf of
Borrower, to appear in and defend any action or proceeding brought with respect
to the Property and to commence any action or proceeding to protect the interest
of Lender in the Property;

 

(n)                                 Agreements.  All agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted on the Land and any part thereof
and all right, title and interest of Borrower therein and thereunder, including,
without limitation, the right, upon the happening of any default hereunder, to
receive and collect any sums payable to Borrower thereunder in each case, to the
extent assignable;

 

(o)                                 Trademarks.  All tradenames, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles relating to or used in connection with the operation of the
Property (excluding, however, the name “Inland” and any mark registered to The
Inland Group, Inc., or any of its affiliates), in each case, to the extent
assignable;

 

(p)                                 Accounts.  All reserves, escrows and deposit
accounts maintained by Borrower with respect to the Property, including, without
limitation, all accounts established pursuant to the Cash Management Agreement,
if any, including, without limitation, the Cash Management Account and the
Lockbox Account, together with all deposits or wire transfers made to such
accounts, all cash, checks, drafts, certificates, securities, investment
property, financial assets,

 

5

--------------------------------------------------------------------------------


 

instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof;

 

(q)                                 Letter of Credit.  All letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing) Borrower
now has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.1;

 

(r)                                    Tort Claims.  All commercial tort claims
Borrower now has or hereafter acquires relating to the properties, rights,
titles and interests referred to in this Section 1.1; and

 

(s)                                   Other Rights.  Any and all other rights of
Borrower in and to the items set forth in Subsections (a) through (r) above.

 

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Trustee, in
trust for the benefit of Lender, as secured party, a security interest in the
portion of the Property which is or may be subject to the provisions of the
Uniform Commercial Code which are applicable to secured transactions; it being
understood and agreed that the Improvements and Fixtures are part and parcel of
the Land (the Land, the Improvements and the Fixtures collectively referred to
as the “Real Property”) appropriated to the use thereof and, whether affixed or
annexed to the Real Property or not, shall for the purposes of this Security
Instrument be deemed conclusively to be real estate and subject to this Security
Instrument.

 

Section 1.2                                     Assignment of Leases and Rents. 
Borrower hereby absolutely and unconditionally assigns to Lender and Trustee all
of Borrower’s right, title and interest in and to all current and future Leases
and Rents; it being intended by Borrower that this assignment constitutes a
present, absolute assignment and not an assignment for additional security
only.  Nevertheless, subject to the terms of the Cash Management Agreement (if
any) and Section 7.1(h) of this Security Instrument, Lender grants to Borrower a
revocable license to collect, receive, use and enjoy the Rents and other sums
due under the Leases. Borrower shall hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Debt, for use in the payment
of such sums.

 

Section 1.3                                     Security Agreement.  This
Security Instrument is both a real property deed of trust and a “security
agreement” within the meaning of the Uniform Commercial Code.  The Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Borrower in the Property.  By
executing and delivering this Security Instrument, Borrower hereby grants to
Trustee, in trust for the benefit of Lender, as security for the Obligations
(hereinafter defined), a security interest in all of Borrower’s estate, right,
title and interest in and to the Fixtures, the Equipment and the Personal
Property and other property constituting the Property (including, without
limitation, the Leases), whether now owned or hereafter acquired, to the full
extent that the Fixtures, the Equipment and the Personal Property and such other
property may be subject to the Uniform Commercial Code (all of Borrower’s
estate, right, title and interest in and to said portion of the Property so
subject to the Uniform Commercial Code being called the “Collateral”).  If an
Event of Default shall occur and be continuing, Lender, in addition to any other
rights and remedies which it may have, shall have and may exercise immediately
and without demand, any and all rights and remedies granted

 

6

--------------------------------------------------------------------------------


 

to a secured party upon default under the Uniform Commercial Code, including,
without limiting the generality of the foregoing, the right to take possession
of the Collateral or any part thereof, and to take such other measures as Lender
may deem necessary for the care, protection and preservation of the Collateral. 
Upon request or demand of Lender after the occurrence and during the continuance
of an Event of Default, Borrower shall, at its expense, assemble the Collateral
and make it available to Lender at a convenient place (at the Land if tangible
property) reasonably acceptable to Lender.  Borrower shall pay to Lender on
demand any and all expenses, including reasonable legal expenses and attorneys’
fees, incurred or paid by Lender in protecting its interest in the Collateral
and in enforcing its rights hereunder with respect to the Collateral after the
occurrence and during the continuance of an Event of Default.  Any notice of
sale, disposition or other intended action by Lender with respect to the
Collateral sent to Borrower in accordance with the provisions hereof at least
ten (10) business days prior to such action, shall, except as otherwise provided
by applicable law, constitute commercially reasonable notice to Borrower.  The
proceeds of any disposition of the Collateral, or any part thereof, may, except
as otherwise required by applicable law, be applied by Lender to the payment of
the Debt in such priority and proportions as Lender in its discretion shall deem
proper.  Borrower’s (Debtor’s) principal place of business is as set forth on
page one hereof and the address of Lender (Secured Party) is as set forth on
page one hereof.

 

Section 1.4                                     Fixture Filing.  Certain of the
Property is or will become “fixtures” (as that term is defined in the Uniform
Commercial Code) on the Land, described or referred to in this Security
Instrument, and this Security Instrument, upon being filed for record in the
real estate records of the city or county wherein such fixtures are situated,
shall operate also as a financing statement filed as a fixture filing in
accordance with the applicable provisions of said Uniform Commercial Code upon
such of the Property that is or may become fixtures.

 

Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, as applicable to all or part of the fixtures or
Personal Property.  For purposes of such filings, Borrower agrees to furnish any
information requested by Lender promptly upon request by Lender.  Borrower also
ratifies its authorization for Lender to have filed any like initial financing
statements, amendments thereto and continuation statements.  Borrower hereby
irrevocably constitutes and appoints Lender and any officer or agent of Lender,
with full power of substitution, as its true and lawful attorneys- in-fact with
full irrevocable power and authority in the place and stead of Borrower or in
Borrower’s own name to execute in Borrower’s name any documents and otherwise to
carry out the purposes of this Section 1.4, to the extent that Borrower’s
authorization above is not sufficient.  To the extent permitted by law, Borrower
hereby ratifies all acts said attorneys-in-fact have lawfully done in the past
or shall lawfully do or cause to be done in the future by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable.

 

Section 1.5                                     Pledges of Monies Held. 
Borrower hereby pledges to Lender any and all monies now or hereafter held by
Lender or on behalf of Lender, including, without limitation, any sums deposited
in the Lockbox Account (if any), the Cash Management Account (if any), the
Reserve Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument or the Loan
Agreement.

 

7

--------------------------------------------------------------------------------


 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
the use and benefit of Lender and its successors and assigns, forever;

 

IN TRUST, WITH POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for its payment in the Loan Agreement, the Note
and in this Security Instrument.

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrowers shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument, if
Borrowers shall well and truly perform the Other Obligations as set forth in
this Security Instrument and if Borrowers shall well and truly abide by and
comply with each and every covenant and condition set forth herein and in the
Note, the Loan Agreement and the other Loan Documents, these presents and the
estate hereby granted shall cease, terminate and be void and Lender shall mark
the Note “paid in full” and will, at Borrower’s sole cost and expense, release
the lien of this Security Instrument; provided, however, that Borrower’s
obligation to indemnify and hold harmless Lender pursuant to the provisions
hereof shall survive any such payment or release.

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1                                     Debt.  This Security Instrument
and the grants, assignments and transfers made in Article 1 are given for the
purpose of securing the debt evidenced by the Note, including, without
limitation, any future advances thereunder (the “Debt”).

 

Section 2.2                                     Other Obligations.  This
Security Instrument and the grants, assignments and transfers made in Article 1
are also given for the purpose of securing the following (the “Other
Obligations”):

 

(a)                                 the performance of all other obligations of
Borrower contained herein;

 

(b)                                 the performance of each obligation of
Borrowers contained in the Loan Agreement and any other Loan Document; and

 

(c)                                  the performance of each obligation of
Borrowers contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
the Note, the Loan Agreement or any other Loan Document.

 

Section 2.3                                     Debt and Other Obligations. 
Borrowers’ obligations for the payment of the Debt and the performance of the
Other Obligations shall be referred to collectively herein as the “Obligations.”

 

8

--------------------------------------------------------------------------------


 

ARTICLE 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1                                     Payment of Debt.  Borrower will
pay the Debt at the time and in the manner provided in the Loan Agreement, the
Note and this Security Instrument.

 

Section 3.2                                     Incorporation by Reference.  All
the covenants, conditions and agreements contained in (a) the Loan Agreement,
(b) the Note and (c) all and any of the other Loan Documents, are hereby made a
part of this Security Instrument to the same extent and with the same force as
if fully set forth herein.

 

Section 3.3                                     Insurance.  Borrower shall
obtain and maintain, or cause to be maintained, in full force and effect at all
times insurance with respect to Borrower and the Property as required pursuant
to the Loan Agreement.

 

Section 3.4                                     Maintenance of Property. 
Borrower shall cause the Property to be maintained in a good and safe condition
and repair.  The Improvements, the Fixtures, the Equipment and the Personal
Property shall not be removed, demolished or materially altered except as
provided for in the Loan Agreement (except for normal replacement of the
Fixtures, the Equipment or the Personal Property, tenant finish and
refurbishment of the Improvements) without the consent of Lender as provided for
in the Loan Agreement.  Borrower shall promptly repair, replace or rebuild any
part of the Property which may be destroyed by any Casualty or become damaged,
worn or dilapidated or which may be affected by any Condemnation, and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land except as set forth in the Loan Agreement.

 

Section 3.5                                     Waste.  Borrower shall not
commit or suffer any waste of the Property or make any change in the use of the
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or allow the cancellation of any Policy, or do or permit to be
done thereon anything that may in any way materially impair the value of the
Property or the security of this Security Instrument.  Borrower will not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof.

 

Section 3.6                                     Payment for Labor and Materials.

 

(a)                                 Subject to the terms, provisions and
conditions of the Loan Agreement, Borrower will promptly pay or cause to be paid
when due all bills and costs for labor, materials, and specifically fabricated
materials (“Labor and Material Costs”) incurred in connection with the Property
and never permit to exist beyond the due date thereof in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof except for the Permitted Encumbrances.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Subject to the terms, provisions and
conditions of the Loan Agreement, after prior written notice to Lender,
Borrower, or any tenant of the Property pursuant to the terms of such tenant’s
lease, at its own expense, may contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any of the Labor and Material
Costs, provided that (i) no Event of Default has occurred and is continuing
under the Loan Agreement, the Note, this Security Instrument or any of the other
Loan Documents, (ii) Borrower is permitted to do so under the provisions of any
other mortgage, deed of trust or deed to secure debt affecting the Property,
(iii) such proceeding shall suspend the collection of the Labor and Material
Costs from Borrower and from the Property or Borrower shall have paid all of the
Labor and Material Costs under protest, (iv) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder,
(v) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, and (vi) Borrower
shall have furnished the security as may be required in the proceeding, or as
may be reasonably requested by Lender to insure the payment of any contested
Labor and Material Costs, together with all interest and penalties thereon.

 

Section 3.7                                     Performance of Other
Agreements.  Borrower shall observe and perform each and every term, covenant
and provision to be observed or performed by Borrower pursuant to the Loan
Agreement, any other Loan Document and any other agreement or recorded
instrument affecting or pertaining to the Property and any amendments,
modifications or changes thereto.

 

Section 3.8                                     Change of Name, Identity or
Structure.  Except as set forth in the Loan Agreement, Borrower shall not change
Borrower’s name, identity (including its trade name or names) or, if not an
individual, Borrower’s corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender which
consent will not be unreasonably withheld, delayed or conditioned, provided that
such action is otherwise in compliance with the Loan Agreement.  Borrower shall
execute and deliver to Lender, prior to or contemporaneously with the effective
date of any such change, any financing statement or financing statement change
reasonably required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein.  At the request of Lender,
Borrower shall execute a certificate in form reasonably satisfactory to Lender
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does business under no other trade
name with respect to the Property.

 

Section 3.9                                     Title.  Borrower has good,
marketable and insurable fee simple title to the real property comprising part
of the Property and good title to the balance of such Property, free and clear
of all Liens (as defined in the Loan Agreement) whatsoever except the Permitted
Encumbrances (as defined in the Loan Agreement), such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents.  To Borrower’s actual knowledge, the Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property or Borrower’s ability to repay the Loan.  This Security Instrument,
when properly recorded in the appropriate records, together with any Uniform

 

10

--------------------------------------------------------------------------------


 

Commercial Code financing statements required to be filed in connection
therewith, will create a valid, perfected first priority lien, security title
and security interest on the Property, to the extent such security interest can
be perfected by filing, subject only to any applicable Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents.  There are no claims for payment for work, labor
or materials affecting the Property which are past due and are or may become a
lien prior to, or of equal priority with, the Liens created by the Loan
Documents unless such claims for payments are being contested in accordance with
the terms and conditions of this Security Instrument.

 

Section 3.10                              Letter of Credit Rights.  If Borrower
is at any time a beneficiary under a letter of credit relating to the
properties, rights, titles and interests referenced in Section 1.1 of this
Security Instrument now or hereafter issued in favor of Borrower, Borrower shall
promptly notify Lender thereof and, at the request and option of Lender,
Borrower shall, pursuant to an agreement in form and substance satisfactory to
Lender, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to Lender of the proceeds of any drawing
under the letter of credit or (ii) arrange for Lender to become the transferee
beneficiary of the letter of credit, with Lender agreeing, in each case that the
proceeds of any drawing under the letter of credit are to be applied as provided
in Section 7.2 of this Security Instrument.

 

ARTICLE 4 - OBLIGATIONS AND RELIANCES

 

Section 4.1                                     Relationship of Borrower and
Lender.  The relationship between Borrower (or any Other Borrower) and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower (or any Other Borrower), and no term or condition of
any of the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents shall be construed so as to deem the relationship between Borrower (or
any Other Borrower) and Lender to be other than that of debtor and creditor.

 

Section 4.2                                     No Reliance on Lender.  The
general partners, members, principals and (if Borrower is a trust) beneficial
owners of Borrower are experienced in the ownership and operation of properties
similar to the Property, and Borrower and Lender are relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Property.  Borrower is not relying on Lender’s expertise, business acumen or
advice in connection with the Property.

 

Section 4.3                                     No Lender Obligations.

 

(a)                                 Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

 

(b)                                 By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Security Instrument, the Loan Agreement, the Note or the other Loan Documents,
including, without limitation, any officer’s certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal, or
insurance policy, Lender shall not be deemed to have warranted, consented to, or
affirmed the

 

11

--------------------------------------------------------------------------------


 

sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

Section 4.4                                     Reliance.  Borrower recognizes
and acknowledges that in accepting the Loan Agreement, the Note, this Security
Instrument and the other Loan Documents, Lender is expressly and primarily
relying on the truth and accuracy of the warranties and representations set
forth in Section 4.1 of the Loan Agreement without any obligation to investigate
the Property and notwithstanding any investigation of the Property by Lender;
that such reliance existed on the part of Lender prior to the date hereof, that
the warranties and representations are a material inducement to Lender in making
the Loan; and that Lender would not be willing to make the Loan and accept this
Security Instrument in the absence of the warranties and representations as set
forth in Section 4.1 of the Loan Agreement.

 

ARTICLE 5 - FURTHER ASSURANCES

 

Section 5.1                                     Recording of Security
Instrument, Etc. Borrower forthwith upon the execution and delivery of this
Security Instrument and thereafter, from time to time, will cause this Security
Instrument and any of the other Loan Documents creating a lien or security
interest or evidencing the lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Property.  Borrower will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, this
Security Instrument, the other Loan Documents, any note, deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property and any instrument of further assurance, and any modification or
amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Security Instrument, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

 

Section 5.2                                     Further Acts, Etc.  Borrower
will, at the cost of Borrower, and without expense to Lender, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require, for the
better assuring, conveying, assigning, transferring, and confirming unto Lender
the property and rights hereby mortgaged, deeded, granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended
now or hereafter so to be, or which Borrower may be or may hereafter become
bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Security Instrument or for
filing, registering or recording this Security Instrument, or for complying with
all Legal Requirements.  Borrower, on demand, will execute and deliver, and in
the event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements to evidence
more effectively the security interest of Lender in the Property.  Borrower
grants to Lender an

 

12

--------------------------------------------------------------------------------


 

irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity following an Event of Default, including without limitation,
such rights and remedies available to Lender pursuant to this Section 5.2.

 

Section 5.3                                     Changes in Tax, Debt, Credit and
Documentary Stamp Laws.

 

(a)                                 If any law is enacted or adopted or amended
after the date of this Security Instrument which deducts the Debt from the value
of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in the Property,
Borrower will pay the tax, with interest and penalties thereon, if any.  If
Lender is advised by counsel chosen by it that the payment of tax by Borrower
would be unlawful or taxable to Lender or unenforceable or provide the basis for
a defense of usury then Lender shall have the option by written notice of not
less than one hundred eighty (180) days to declare the Debt immediately due and
payable.

 

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of this
Security Instrument or the Debt.  If such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than one hundred eighty (180) days, to declare the Debt immediately due and
payable.

 

(c)                                  If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note, this Security Instrument, or
any of the other Loan Documents or impose any other tax or charge on the same,
Borrower will pay for the same, with interest and penalties thereon, if any.

 

Section 5.4                                     Splitting of Security
Instrument.  The provisions of Section 8.2(c) of the Loan Agreement are hereby
incorporated by reference herein.

 

Section 5.5                                     Replacement Documents.  Upon
receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

ARTICLE 6 - DUE ON SALE/ENCUMBRANCE

 

Section 6.1                                     Lender Reliance.  Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its general partners, members, principals and (if Borrower is a trust)
beneficial owners in owning and operating properties such as the Property in
agreeing to make the Loan, and will continue to rely on Borrower’s ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations.  Borrower
acknowledges that Lender has a valid interest

 

13

--------------------------------------------------------------------------------


 

in maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property conducted in
accordance with the terms of the Loan Documents and applicable law.

 

Section 6.2                                     No Sale/Encumbrance.  Neither
Borrower nor any Restricted Party shall Transfer the Property or any part
thereof or any interest therein or permit or suffer the Property or any part
thereof or any interest therein to be Transferred other than as expressly
permitted pursuant to the Loan Agreement.

 

ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT

 

Section 7.1                                     Remedies.  Upon the occurrence
and during the continuance of any Event of Default, Borrower agrees that Lender
or Trustee, or both may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Borrower and in and to the
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as
Lender or Trustee may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Lender or Trustee:

 

(a)                                 declare the entire unpaid Debt to be
immediately due and payable;

 

(b)                                 institute proceedings, judicial or
otherwise, for the complete foreclosure of this Security Instrument under any
applicable provision of law, in which case the Property or any interest therein
may be sold for cash or upon credit in one or more parcels or in several
interests or portions and in any order or manner;

 

(c)                                  with or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute
proceedings for the partial foreclosure of this Security Instrument for the
portion of the Debt then due and payable, subject to the continuing lien and
security interest of this Security Instrument for the balance of the Debt not
then due, unimpaired and without loss of priority;

 

(d)                                 sell for cash or upon credit the Property or
any part thereof and all estate, claim, demand, right, title and interest of
Borrower therein and rights of redemption thereof, pursuant to power of sale or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law;

 

(e)                                  institute an action, suit or proceeding in
equity for the specific performance of any covenant, condition or agreement
contained herein, in the Note, the Loan Agreement or in the other Loan
Documents;

 

(f)                                   recover judgment on the Note either
before, during or after any proceedings for the enforcement of this Security
Instrument or the other Loan Documents;

 

(g)                                  apply for the appointment of a receiver,
trustee, liquidator or conservator of the Property, without notice and without
regard for the adequacy of the security for the Debt and

 

14

--------------------------------------------------------------------------------


 

without regard for the solvency of Borrower, any Other Borrower or any guarantor
or any indemnitor with respect to the Loan or of any Person liable for the
payment of the Debt;

 

(h)                                 the license granted to Borrower under
Section 1.2 hereof shall automatically be revoked and Lender may, to the extent
permitted pursuant to procedures provided by applicable law, enter into or upon
the Property, either personally or by its agents, nominees or attorneys and
dispossess Borrower and its agents and servants therefrom, without liability for
trespass, damages or otherwise and exclude Borrower and its agents or servants
wholly therefrom, and take possession of all books, records and accounts
relating thereto and Borrower agrees to surrender possession of the Property and
of such books, records and accounts to Lender upon demand, and thereupon Lender
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Lender deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Borrower with respect to the Property, whether in the name of
Borrower or otherwise, including, without limitation, the right to make, cancel,
enforce or modify Leases, obtain and evict tenants, and demand, sue for, collect
and receive all Rents of the Property and every part thereof; (v) require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower;
(vi) require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts from the Property
to the payment of the Debt, in such order, priority and proportions as Lender
shall deem appropriate in its sole discretion after deducting therefrom all
expenses (including reasonable attorneys’ fees) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
insurance and other expenses in connection with the Property, as well as just
and reasonable compensation for the services of Lender, its counsel, agents and
employees;

 

(i)                                     exercise any and all rights and remedies
granted to a secured party upon default under the Uniform Commercial Code,
including, without limiting the generality of the foregoing:  (i) the right to
take possession of the Fixtures, the Equipment, the Personal Property or any
part thereof, and to take such other measures as Lender may deem necessary for
the care, protection and preservation of the Fixtures, the Equipment, the
Personal Property, and (ii) request Borrower at its expense to assemble the
Fixtures, the Equipment, the Personal Property and make it available to Lender
at a convenient place acceptable to Lender.  Any notice of sale, disposition or
other intended action by Lender with respect to the Fixtures, the Equipment, the
Personal Property sent to Borrower in accordance with the provisions hereof at
least ten (10) days prior to such action, shall constitute commercially
reasonable notice to Borrower;

 

(j)                                    apply any sums then deposited or held in
escrow or otherwise by or on behalf of Lender in accordance with the terms of
the Loan Agreement, this Security Instrument or any other Loan Document to the
payment of the following items in any order in its uncontrolled discretion;

 

(i)                                     Taxes and Other Charges;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Insurance Premiums;

 

(iii)                               Interest on the unpaid principal balance of
the Note;

 

(iv)                              Amortization of the unpaid principal balance
of the Note;

 

(v)                                 All other sums payable pursuant to the Note,
the Loan Agreement, this Security Instrument and the other Loan Documents,
including without limitation advances made by Lender pursuant to the terms of
this Security Instrument;

 

(k)                                 pursue such other remedies as Lender may
have under applicable law; or

 

(l)                                     apply the undisbursed balance of any Net
Proceeds Deficiency deposit, together with interest thereon, to the payment of
the Debt in such order, priority and proportions as Lender shall deem to be
appropriate in its discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.

 

Section 7.2                                     Application of Proceeds.  As may
be permitted by, but subject to, applicable law, after deducting all costs, fees
and expenses of Trustee and of this Deed of Trust, including costs of evidence
of title in connection with sale, Trustee or Lender shall apply the proceeds of
sale of the Property (A) first, to payment of all costs, fees and expenses,
including attorneys’ fees and expenses incurred by Lender in exercising the
power of sale or foreclosing this Deed of Trust, (B) second, to the payment of
the Debt (including, without limitation, the principal, accrued interest and
other sums due and owing under the Note and the amounts due and owing to Lender
under this Deed of Trust) in such manner and order as Lender may elect, and
(C) third, the remainder, if any, shall be paid to Borrower, or such other
persons as may be legally entitled thereto.

 

Section 7.3                                     Right to Cure Defaults.  Upon
the occurrence and during the continuance of any Event of Default or if Borrower
fails to make any payment or to do any act as herein provided, Lender may, but
without any obligation to do so and without notice to or demand on Borrower and
without releasing Borrower and/or any Other Borrower from any obligation
hereunder, make or do the same in such manner and to such extent as Lender may
deem necessary to protect the security hereof.  Lender is authorized to enter
upon the Property for such purposes, or appear in, defend, or bring any action
or proceeding to protect its interest in the Property or to foreclose this
Security Instrument or collect the Debt, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 7.3, shall constitute a portion of the Debt
and shall be due and payable to Lender upon demand.  All such costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any such action or proceeding
shall bear interest at the Default Rate, for the period after notice from Lender
that such cost or expense was incurred to the date of payment to Lender.  All
such costs and expenses incurred by Lender together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and be secured by this Security Instrument

 

16

--------------------------------------------------------------------------------


 

and the other Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.

 

Section 7.4                                     Actions and Proceedings.  Lender
or Trustee has the right to appear in and defend any action or proceeding
brought with respect to the Property and to bring any action or proceeding, in
the name and on behalf of Borrower, which Lender, in its discretion, decides
should be brought to protect its interest in the Property.

 

Section 7.5                                     Recovery of Sums Required To Be
Paid.  Lender shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Debt as the same become due,
without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender or Trustee thereafter to bring an
action of foreclosure, or any other action, for a default or defaults by
Borrower and/or any Other Borrower existing at the time such earlier action was
commenced.

 

Section 7.6                                     Examination of Books and
Records.  At reasonable times and upon reasonable notice, Lender, its agents,
accountants and attorneys shall have the right to examine the records, books,
management and other papers of Borrower which reflect upon their financial
condition, at the Property or at any office regularly maintained by Borrower
where the books and records are located.  Lender and its agents shall have the
right to make copies and extracts from the foregoing records and other papers. 
In addition, at reasonable times and upon reasonable notice, Lender, its agents,
accountants and attorneys shall have the right to examine and audit the books
and records of Borrower pertaining to the income, expenses and operation of the
Property during reasonable business hours at any office of Borrower where the
books and records are located.  This Section 7.6 shall apply throughout the term
of the Note and without regard to whether an Event of Default has occurred or is
continuing.

 

Section 7.7                                     Other Rights, Etc.

 

(a)                                 The failure of Lender or Trustee to insist
upon strict performance of any term hereof shall not be deemed to be a waiver of
any term of this Security Instrument.  Borrower shall not be relieved of
Borrower’s obligations hereunder by reason of (i) the failure of Lender or
Trustee to comply with any request of Borrower or any Other Borrower or any
guarantor or any indemnitor with respect to the Loan to take any action to
foreclose this Security Instrument or otherwise enforce any of the provisions
hereof or of the Note or the other Loan Documents, (ii) the release, regardless
of consideration, of the whole or any part of the Property, or of any person
liable for the Debt or any portion thereof, or (iii) any agreement or
stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Security Instrument or the other Loan
Documents.

 

(b)                                 It is agreed that the risk of loss or damage
to the Property is on Borrower, and Lender shall have no liability whatsoever
for decline in value of the Property, for failure to maintain the Policies, or
for failure to determine whether insurance in force is adequate as to the amount
of risks insured.  Possession by Lender shall not be deemed an election of
judicial relief if any such possession is requested or obtained with respect to
any Property or collateral not in Lender’s possession.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Lender may resort for the payment of the
Debt to any other security held by Lender in such order and manner as Lender, in
its discretion, may elect.  Lender or Trustee may take action to recover the
Debt, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Lender or Trustee thereafter to foreclose this
Security Instrument.  The rights of Lender or Trustee under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others.  No act of Lender or Trustee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.  Neither Lender nor Trustee shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

 

Section 7.8                                     Right to Release Any Portion of
the Property.  Lender may release any portion of the Property for such
consideration as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the lien or priority of this
Security Instrument, or improving the position of any subordinate lienholder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Lender for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof as Lender may require without being accountable
for so doing to any other lienholder.  This Security Instrument shall continue
as a lien and security interest in the remaining portion of the Property.

 

Section 7.9                                     Violation of Laws.  If the
Property is not in material compliance with Legal Requirements, Lender may
impose additional requirements upon Borrower in connection herewith including,
without limitation, monetary reserves or financial equivalents.

 

Section 7.10                              Recourse and Choice of Remedies. 
Notwithstanding any other provision of this Security Instrument or the Loan
Agreement, including, without limitation, Section 9.3 of the Loan Agreement, to
the fullest extent permitted by applicable law, Lender and other Indemnified
Parties (as hereinafter defined) are entitled to enforce the obligations of
Borrower or any Other Borrower contained in Sections 9.1, 9.2 and 9.3 herein and
Section 9.3 of the Loan Agreement without first resorting to or exhausting any
security or collateral and without first having recourse to the Note or any of
the Property, through foreclosure or acceptance of a deed in lieu of foreclosure
or otherwise, and in the event Lender commences a foreclosure action against the
Property, Lender is entitled to pursue a deficiency judgment with respect to
such obligations against Borrower and/or any Other Borrower.  The provisions of
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement are
exceptions to any non-recourse or exculpation provisions in the Loan Agreement,
the Note, this Security Instrument or the other Loan Documents, and Borrower and
any Other Borrower are fully and personally liable for the obligations pursuant
to Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement.  The
liability of Borrower and any Other Borrower pursuant to Sections 9.1, 9.2 and
9.3 herein and Section 9.3 of the Loan Agreement is not limited to the original
principal amount of the Note.  Notwithstanding the foregoing, nothing herein
shall inhibit or prevent Lender from foreclosing or exercising any other rights
and remedies pursuant to the Loan Agreement, the Note, this Security Instrument
and the other Loan Documents, whether simultaneously with foreclosure
proceedings or in any other sequence.  A separate action or actions may be
brought and prosecuted against Borrower pursuant to Sections 9.1, 9.2 and 9.3
herein and Section 9.3 of the Loan Agreement, whether or not action is brought
against any other Person or whether or not

 

18

--------------------------------------------------------------------------------


 

any other Person is joined in the action or actions.  In addition, Lender shall
have the right but not the obligation to join and participate in, as a party if
it so elects, any administrative or judicial proceedings or actions initiated in
connection with any matter addressed in Article 9 herein.

 

Section 7.11                              Right of Entry.  Upon reasonable
notice to Borrower, Lender and its agents shall have the right to enter and
inspect the Property at all reasonable times.

 

Section 7.12                              Lender’s Remedies against Multiple
Parcels.  The Debt and the Obligations hereby secured are also secured by other
properties, lots and parcels (each an “Other Property” and collectively, the
“Other Properties”) covered by other mortgages, deeds of trust and deeds to
secure debt (the “Other Mortgages”) within and/or outside the state where the
Property is located.  If this Security Instrument or any of the Other Mortgages
is foreclosed upon, or if judgment is entered upon any Obligations secured
hereby, or if Lender exercises its power of sale (if applicable under the laws
of the State in which the Property is located), execution may be made upon or
Lender may exercise its remedies (including any power of sale) against any one
or more of the Other Properties and not upon the other Other Properties, or upon
all of such Other Properties, either together or separately, and at different
times or at the same time, and the exercise of such remedies, execution sales or
sales under the power of sale herein granted (if applicable under the laws of
the state in which the Property is located) may likewise be conducted separately
or concurrently, in each case at Lender’s election.  No event of enforcement
taking place against any Other Property, and no failure to prosecute any such
other enforcement shall in any way stay, preclude or bar enforcement of this
Security Instrument, and Lender may pursue any or all of Lender’s rights and
remedies under this Security Instrument until the Debt and the Obligations are
paid and discharged in full.

 

ARTICLE 8 - ENVIRONMENTAL HAZARDS

 

Section 8.1                                     Environmental Representations,
Warranties and Covenants; Lender’s Rights; Environmental Indemnification. 
Borrower has concurrently herewith delivered to Lender that certain
Environmental Indemnity Agreement in connection with the Loan, the terms and
provisions of which are hereby fully incorporated herein by reference.

 

ARTICLE 9 - INDEMNIFICATION

 

Section 9.1                                     GENERAL INDEMNIFICATION. 
BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND (WITH LEGAL
COUNSEL REASONABLY ACCEPTABLE TO LENDER), INDEMNIFY, RELEASE AND HOLD HARMLESS
THE INDEMNIFIED PARTIES FOR, FROM AND AGAINST ANY AND ALL CLAIMS, SUITS,
LIABILITIES (INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), ACTIONS,
PROCEEDINGS, OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS
IN VALUE, FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS
PAID IN SETTLEMENT, PUNITIVE DAMAGES, FORESEEABLE AND UNFORESEEABLE
CONSEQUENTIAL DAMAGES, OF WHATEVER KIND OR NATURE (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF DEFENSE) (COLLECTIVELY, THE
“LOSSES”) IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED
PARTIES AND DIRECTLY OR

 

19

--------------------------------------------------------------------------------


 

INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE
FOLLOWING:  (A) OWNERSHIP OF THIS SECURITY INSTRUMENT, THE PROPERTY OR ANY
INTEREST THEREIN OR RECEIPT OF ANY RENTS; (B) ANY AMENDMENT TO, OR RESTRUCTURING
OF, THE DEBT, THE NOTE, THE LOAN AGREEMENT, THIS SECURITY INSTRUMENT, OR ANY
OTHER LOAN DOCUMENTS; (C) ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN BY LENDER
IN CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THIS SECURITY INSTRUMENT
OR THE LOAN AGREEMENT OR THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OR
NOT SUIT IS FILED IN CONNECTION WITH SAME, OR IN CONNECTION WITH BORROWER, ANY
OTHER BORROWER, ANY GUARANTOR OR ANY INDEMNITOR AND/OR ANY PARTNER, JOINT
VENTURER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING; (D) ANY
ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING
SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;
(E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF; (F) THE FAILURE
OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE AN ACCURATE
FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE, BROKER AND
BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION WITH THIS
SECURITY INSTRUMENT, OR TO SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE
RECIPIENT OF THE PROCEEDS OF THE TRANSACTION IN CONNECTION WITH WHICH THIS
SECURITY INSTRUMENT IS MADE; (G) ANY FAILURE OF THE PROPERTY TO BE IN COMPLIANCE
WITH ANY LEGAL REQUIREMENTS; (H) THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE
PROVISIONS OF THIS ARTICLE 9; (I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER
WHICH MAY BE ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY LEASE; (J) THE PAYMENT OF ANY COMMISSION, CHARGE OR
BROKERAGE FEE TO ANYONE CLAIMING THROUGH BORROWER WHICH MAY BE PAYABLE IN
CONNECTION WITH THE FUNDING OF THE LOAN; OR (K) ANY MISREPRESENTATION MADE BY
BORROWER AND/OR ANY OTHER BORROWER IN THIS SECURITY INSTRUMENT OR ANY OTHER LOAN
DOCUMENT.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE LIABLE TO THE
INDEMNIFIED PARTIES UNDER THIS SECTION 9.1 FOR ANY LOSSES TO THE EXTENT SUCH
LOSSES ARISE BY REASON OF, AND TO THE EXTENT ATTRIBUTABLE TO, THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES
OR LOSSES RESULTING FROM ACTS OR OMISSIONS ARISING AFTER A COMPLETED FORECLOSURE
OF THE PROPERTY OR ACCEPTANCE BY LENDER OF A DEED IN LIEU OF FORECLOSURE.  ANY
AMOUNTS PAYABLE TO LENDER BY REASON OF

 

20

--------------------------------------------------------------------------------


 

THE APPLICATION OF THIS SECTION 9.1 SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS OR DAMAGE IS
SUSTAINED BY LENDER UNTIL PAID.  FOR PURPOSES OF THIS ARTICLE 9, THE TERM
“INDEMNIFIED PARTIES” MEANS LENDER, ITS DESIGNEE, (WHETHER OR NOT IT IS THE
LENDER), ANY AFFILIATE OF LENDER THAT HAS FILED ANY REGISTRATION STATEMENT
RELATING TO THE SECURITIZATION OR HAS ACTED AS THE SPONSOR OR DEPOSITOR IN
CONNECTION WITH THE SECURITIZATION, ANY AFFILIATE OF LENDER THAT ACTS AS AN
UNDERWRITER, PLACEMENT AGENT OR INITIAL PURCHASER OF SECURITIES ISSUED IN THE
SECURITIZATION, ANY OTHER CO UNDERWRITERS, CO PLACEMENT AGENTS OR CO INITIAL
PURCHASERS OF SECURITIES ISSUED IN THE SECURITIZATION, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES, AGENTS AND
AFFILIATES AND EACH PERSON OR ENTITY WHO CONTROLS ANY SUCH PERSON WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT,
ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE ORIGINATION OF THE LOAN, ANY
PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE SERVICING OF THE LOAN SECURED
HEREBY, ANY PERSON IN WHOSE NAME THE ENCUMBRANCE CREATED BY THIS SECURITY
INSTRUMENT IS OR WILL HAVE BEEN RECORDED, ANY PERSON WHO MAY HOLD OR ACQUIRE OR
WILL HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY (INCLUDING,
BUT NOT LIMITED TO, INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, AS
WELL AS CUSTODIANS, TRUSTEES AND OTHER FIDUCIARIES WHO HOLD OR HAVE HELD A FULL
OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY FOR THE BENEFIT OF THIRD PARTIES)
AS WELL AS THE RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS,
EMPLOYEES, AGENTS, SERVANTS, REPRESENTATIVES, CONTRACTORS, SUBCONTRACTORS,
AFFILIATES, SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS OF ANY AND ALL OF
THE FOREGOING (INCLUDING, BUT NOT LIMITED TO, ANY OTHER PERSON WHO HOLDS OR
ACQUIRES OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL INTEREST IN
THE LOAN, WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR FOLLOWING A
FORECLOSURE OF THE LOAN AND INCLUDING, BUT NOT LIMITED TO ANY SUCCESSORS BY
MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR A SUBSTANTIAL PORTION OF LENDER’S
ASSETS AND BUSINESS).

 

Section 9.2                                     MORTGAGE AND/OR INTANGIBLE TAX. 
BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY,
RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES
AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX ON
THE MAKING AND/OR RECORDING OF THIS SECURITY INSTRUMENT, THE NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, BUT EXCLUDING ANY INCOME, FRANCHISE OR OTHER SIMILAR
TAXES.  BORROWER HEREBY AGREES THAT, IN THE EVENT THAT IT IS

 

21

--------------------------------------------------------------------------------


 

DETERMINED THAT ANY DOCUMENTARY STAMP TAXES OR INTANGIBLE PERSONAL PROPERTY
TAXES ARE DUE HEREON OR ON ANY MORTGAGE OR PROMISSORY NOTE EXECUTED IN
CONNECTION HEREWITH (INCLUDING, WITHOUT LIMITATION, THE NOTE), BORROWER SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTIES FOR ALL SUCH DOCUMENTARY
STAMP AND/OR INTANGIBLE TAXES, INCLUDING ALL PENALTIES AND INTEREST ASSESSED OR
CHARGED IN CONNECTION THEREWITH.

 

Section 9.3                                     ERISA INDEMNIFICATION.  BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND
HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN
THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY
PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY
INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN
LENDER’S SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A
RESULT OF A BREACH OF ANY OF THE REPRESENTATIONS MADE UNDER SECTION 4.1.9 OF THE
LOAN AGREEMENT OR A BREACH OF ANY NEGATIVE COVENANTS CONTAINED IN SECTION 5.2.9
OF THE LOAN AGREEMENT.

 

Section 9.4                                     Duty to Defend; Attorneys’ Fees
and Other Fees and Expenses.  Upon written request by any Indemnified Party,
Borrower shall defend such Indemnified Party (if requested by any Indemnified
Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties.  Notwithstanding the
foregoing, if the defendants in any such claim or proceeding include both
Borrower and any Indemnified Party and Borrower and such Indemnified Party shall
have reasonably concluded that there are any legal defenses available to it
and/or other Indemnified Parties that are different from or additional to those
available to Borrower, such Indemnified Party shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Party, provided that no
compromise or settlement shall be entered without Borrower’s consent, which
consent shall not be unreasonably withheld.  Upon demand, Borrower shall pay or,
in the sole and absolute discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

ARTICLE 10 - WAIVERS

 

Section 10.1                              Waiver of Counterclaim.  To the extent
permitted by applicable law, Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Security Instrument, the Loan Agreement, the Note, any of
the other Loan Documents, or the Obligations.

 

22

--------------------------------------------------------------------------------


 

Section 10.2                              Marshalling and Other Matters.  To the
extent permitted by applicable law, Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Property or any part
thereof or any interest therein.  Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Security Instrument on behalf of Borrower, and on behalf of each and
every person acquiring any interest in or title to the Property subsequent to
the date of this Security Instrument and on behalf of all persons to the extent
permitted by applicable law.

 

Section 10.3                              Waiver of Notice.  To the extent
permitted by applicable law, Borrower shall not be entitled to any notices of
any nature whatsoever from Lender or Trustee except with respect to matters for
which this Security Instrument specifically and expressly provides for the
giving of notice by Lender or Trustee to Borrower and except with respect to
matters for which Lender or Trustee is required by applicable law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender or Trustee with respect to any matter for which this Security
Instrument does not specifically and expressly provide for the giving of notice
by Lender or Trustee to Borrower.

 

Section 10.4                              Waiver of Statute of Limitations.  To
the extent permitted by applicable law, Borrower hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to payment of the Debt or performance of its Other
Obligations.

 

Section 10.5                              Survival.  The indemnifications made
pursuant to Sections 9.1, 9.2, 9.3 and 9.4 herein and the representations and
warranties, covenants, and other obligations arising under Article 8, shall
continue indefinitely in full force and effect and shall survive and shall in no
way be impaired by any of the following:  any satisfaction or other termination
of this Security Instrument, any assignment or other transfer of all or any
portion of this Security Instrument or Lender’s interest in the Property (but,
in such case, shall benefit both Indemnified Parties and any assignee or
transferee), any exercise of Lender’s rights and remedies pursuant hereto
including, but not limited to, foreclosure or acceptance of a deed in lieu of
foreclosure, any exercise of any rights and remedies pursuant to the Loan
Agreement, the Note or any of the other Loan Documents, any transfer of all or
any portion of the Property (whether by Borrower or by Lender following
foreclosure or acceptance of a deed in lieu of foreclosure or at any other
time), any amendment to this Security Instrument, the Loan Agreement, the Note
or the other Loan Documents, and any act or omission that might otherwise be
construed as a release or discharge of Borrower from the obligations pursuant
hereto.

 

ARTICLE 11 - EXCULPATION

 

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 12 - NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE 13 - APPLICABLE LAW

 

Section 13.1                              Governing Law.  This Security
Instrument shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

 

Section 13.2                              Usury Laws.  Notwithstanding anything
to the contrary, (a) all agreements and communications between Borrower (and any
Other Borrower) and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any interest exceeds the
lawful maximum, all such interest shall be amortized, prorated, allocated and
spread over the full amount and term of all principal indebtedness of Borrowers
to Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the lawful maximum, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrowers to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrowers.

 

Section 13.3                              Provisions Subject to Applicable Law. 
All rights, powers and remedies provided in this Security Instrument may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of law and are intended to be limited to the extent
necessary so that they will not render this Security Instrument invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any applicable law.  If any term of this Security Instrument or
any application thereof shall be invalid or unenforceable, the remainder of this
Security Instrument and any other application of the term shall not be affected
thereby.

 

ARTICLE 14 - DEFINITIONS

 

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.  Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the word “Borrower” shall mean “each Borrower and any subsequent owner or owners
of the Property or any part thereof or any interest therein,” the word “Other
Borrower” shall mean “each Other Borrower and any subsequent maker or makers of
the Note,” the word “Lender” shall mean “Lender and any subsequent holder of the
Note,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by this Security Instrument,” the word “Property” shall
include any portion of the Property and any interest therein, and the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by Lender in protecting its interest in the Property, the
Leases and the Rents and enforcing its rights hereunder.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 15 - MISCELLANEOUS PROVISIONS

 

Section 15.1                              No Oral Change.  This Security
Instrument, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Borrower or Lender, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

 

Section 15.2                              Successors and Assigns.  This Security
Instrument shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and assigns forever.

 

Section 15.3                              Inapplicable Provisions.  If any term,
covenant or condition of the Loan Agreement, the Note or this Security
Instrument is held to be invalid, illegal or unenforceable in any respect, the
Loan Agreement, the Note and this Security Instrument shall be construed without
such provision.

 

Section 15.4                              Headings, Etc.  The headings and
captions of various Sections of this Security Instrument are for convenience of
reference only and are not to be construed as defining or limiting, in any way,
the scope or intent of the provisions hereof.

 

Section 15.5                              Number and Gender.  Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

 

Section 15.6                              Subrogation.  If any or all of the
proceeds of the Note have been used to extinguish, extend or renew any
indebtedness heretofore existing against the Property, then, to the extent of
the funds so used, Lender shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Property heretofore held by,
or in favor of, the holder of such indebtedness and such former rights, claims,
liens, titles, and interests, if any, are not waived but rather are continued in
full force and effect in favor of Lender and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Debt, the performance and discharge of Borrower’s and each Other Borrower’s
obligations hereunder, under the Loan Agreement, the Note and the other Loan
Documents and the performance and discharge of the Other Obligations.

 

Section 15.7                              Entire Agreement.  The Note, the Loan
Agreement, this Security Instrument and the other Loan Documents constitute the
entire understanding and agreement between Borrower (or Borrowers, as
applicable) and Lender with respect to the transactions arising in connection
with the Debt and supersede all prior written or oral understandings and
agreements between Borrower (or Borrowers, as applicable) and Lender with
respect thereto.  Borrower hereby acknowledges that, except as incorporated in
writing in the Note, the Loan Agreement, this Security Instrument and the other
Loan Documents, there are not, and were not, and no persons are or were
authorized by Lender to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Note, the Loan Agreement, this Security Instrument and the
other Loan Documents.

 

25

--------------------------------------------------------------------------------


 

Section 15.8                              Limitation on Lender’s
Responsibility.  No provision of this Security Instrument shall operate to place
any obligation or liability for the control, care, management or repair of the
Property upon Lender, nor shall it operate to make Lender responsible or liable
for any waste committed on the Property by the tenants or any other Person, or
for any dangerous or defective condition of the Property, or for any negligence
in the management, upkeep, repair or control of the Property resulting in loss
or injury or death to any tenant, licensee, employee or stranger.  Nothing
herein contained shall be construed as constituting Lender a “mortgagee in
possession.”

 

Section 15.9                              Conflict of Terms.  In case of any
conflict between the terms of this Security Instrument and the terms of the Loan
Agreement, the terms of the Loan Agreement shall prevail.

 

ARTICLE 16 - DEED OF TRUST PROVISIONS

 

Section 16.1                              Concerning the Trustee.  Trustee shall
be under no duty to take any action hereunder except as expressly required
hereunder or by law, or to perform any act which would involve Trustee in any
expense or liability or to institute or defend any suit in respect hereof,
unless properly indemnified to Trustee’s reasonable satisfaction.  Trustee, by
acceptance of this Security Instrument, covenants to perform and fulfill the
trusts herein created, being liable, however, only for gross negligence or
willful misconduct, and hereby waives any statutory fee and agrees to accept
reasonable compensation, in lieu thereof, for any services rendered by Trustee
in accordance with the terms hereof.  Trustee may resign at any time upon giving
thirty (30) days’ notice to Borrower and to Lender.  If Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or if,
for any reason, Lender, in Lender’s sole discretion and with or without cause,
shall prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Lender shall have full power to appoint a
substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers and duties of the aforenamed Trustee without other formality than
appointment and designation in writing executed by Lender, recorded in the
Register’s Office for the County where the Land is located.  Such appointment
may be executed by any authorized agent of Lender, and if Lender be a
corporation and such appointment be executed on its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation.  Borrower
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his or her successor or successors in this trust, shall do lawfully by virtue
hereof.  If multiple substitute trustees are appointed, each of such multiple
substitute trustees shall be empowered and authorized to act alone without the
necessity of the joinder of the other multiple substitute trustees, whenever any
action or undertaking of such substitute trustees is requested or required under
or pursuant to this Deed of Trust or applicable law.  Any prior election to act
jointly or severally shall not prevent either or both of such multiple
substitute Trustees from subsequently executing, jointly or severally, any or
all of the provisions hereof.

 

26

--------------------------------------------------------------------------------


 

Section 16.2                              Trustee’s Fees.  Borrower shall pay
all reasonable costs, fees and expenses incurred by Trustee and Trustee’s agents
and counsel in connection with the performance by Trustee of Trustee’s duties
hereunder and all such costs, fees and expenses shall be secured by this
Security Instrument.

 

Section 16.3                              Certain Rights.  With the approval of
Lender, Trustee shall have the right to take any and all of the following
actions:  (a) to select, employ, and advise with counsel (who may be, but need
not be, counsel for Lender) upon any matters arising hereunder, including the
preparation, execution, and interpretation of the Note, this Security Instrument
or the Other Loan Documents, and shall be fully protected in relying as to legal
matters on the advice of counsel, (b) to execute any of the trusts and powers
hereof and to perform any duty hereunder either directly or through his/her
agents or attorneys, (c) to select and employ, in and about the execution of
his/her duties hereunder, suitable accountants, engineers and other experts,
agents and attorneys-in-fact, either corporate or individual, not regularly in
the employ of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Lender may
instruct Trustee to take to protect or enforce Lender’s rights hereunder. 
Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or
operation of the Property.  Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting an action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine.  Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered.

 

Section 16.4                              Retention of Money.  All moneys
received by Trustee shall, until used or applied as herein provided, be held in
trust for the purposes for which they were received, but need not be segregated
in any manner from any other moneys (except to the extent required by applicable
law) and Trustee shall be under no liability for interest on any moneys received
by Trustee hereunder.

 

Section 16.5                              Perfection of Appointment.  Should any
deed, conveyance, or instrument of any nature be required from Borrower by any
Trustee or substitute trustee to more fully and certainly vest in and confirm to
the Trustee or substitute trustee such estates rights, powers, and duties, then,
upon request by the Trustee or substitute trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged, and delivered
and shall be caused to be recorded and/or filed by Borrower.

 

Section 16.6                              Succession Instruments.  Any
substitute trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed, or conveyance, become vested with all the
estates, properties, rights, powers, and trusts of its or his/her predecessor in
the rights hereunder with like effect as if originally named as Trustee herein;
but nevertheless, upon the written request of Lender or of the substitute
trustee, the Trustee ceasing to act shall execute and deliver any instrument
transferring to such substitute trustee, upon the trusts herein expressed, all

 

27

--------------------------------------------------------------------------------


 

the estates, properties, rights, powers, and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the substitute trustee so appointed in the Trustee’s
place.

 

ARTICLE 17 - STATE-SPECIFIC PROVISIONS

 

Section 17.1                              Principles of Construction.  In the
event of any inconsistencies between the terms and conditions of this Article 17
and the terms and conditions of this Security Instrument, the terms and
conditions of this Article 17 shall control and be binding.

 

Section 17.2                              Tennessee.

 

(a)                                 Waiver of Redemptive Rights.  Borrower
hereby expressly waives the equity of redemption and the statutory right of
redemption pursuant to T.C.A. § 66-8-101 and all other rights of redemption.

 

(b)                                 Modifications.  This Security Instrument may
be modified or amended without the consent or approval of Trustee.

 

(c)                                  Subject to the terms of the Loan Agreement,
this Security Instrument and the other Loan Documents, upon an Event of Default
and request of Lender, Trustee is hereby authorized and empowered, to sell the
Property or any part of the Property at one or more public sales before the door
of the courthouse of the county in which the Land or any part of the Land is
situated, between the hours of ten o’clock a.m. and two o’clock p.m. on the date
fixed for sale, to the highest bidder for cash, and in bar of the right and
equity of redemption, statutory right of redemption under T.C.A.
Section 66-8-101 et seq., homestead, dower, elective share and all other rights
and exemptions of every kind, all of which are hereby waived, in order to pay
the Debt and all expenses of sale and of all proceedings in connection
therewith, including reasonable attorney’s fees, after advertising the time,
place and terms of sale at least three (3) different times in some newspaper
published in the county in which the Land is located, the first of which
publications shall be at least twenty (20) days previous to said sale.  At any
such public sale, Trustee may execute and deliver to the purchaser a conveyance
of the Property or any part of the Property in fee simple.  Lender shall have
the right to enforce any of its remedies set forth herein without notice to
Borrower except as otherwise expressly provided for herein.  The failure of the
Lender to give any notice shall not in any way impair the exercise or the
validity of the exercise of any such remedies.  In the event of any sale under
this Deed of Trust by virtue of the exercise of the powers herein granted, or
pursuant to any order in any judicial proceedings or otherwise, the Property may
be sold as an entirety or in separate parcels and in such manner or order as
Lender in its sole discretion may elect, and if Lender so elects, Trustee or
Lender may sell the personal Property covered by this Deed of Trust at one or
more separate sales in any manner permitted by the Uniform Commercial Code of
the state in which the Land is located, and one or more exercises of the powers
herein granted shall not extinguish or exhaust such powers, until the entire
Property is sold or the Debt is paid in full.  If the Debt is now or hereafter
further secured by any security agreements, chattel mortgages, pledges,
contracts of guaranty, assignments of leases or other security instruments,
Lender at its option may exhaust the remedies granted under any of said security
instruments or this Deed of Trust either concurrently or independently, and in
such order as Lender may determine.  Said sale may be adjourned by the

 

28

--------------------------------------------------------------------------------


 

Trustee, or his agent or successors, and reset at a later date without
additional publication; provided that an announcement to that effect be made at
the scheduled place of sale at the time and on the date the sale is originally
set, the rescheduled sale occurs within one (1) year of the originally scheduled
sale and notice is given to the debtor and co-debtor as required by T.C.A.
35-5-101(f)(3).  Upon any foreclosure sale or sale of all or any portion of the
Property under the power granted herein, Lender may bid for and purchase the
Property and shall be entitled to apply all or any part of the indebtedness
secured by this Security Instrument as a credit to the purchase price.

 

Section 17.3                              Amended Provisions.  This Security
Instrument is hereby amended by the following:

 

(a)                                 At the end of Article 1 herein, the last
paragraph under the heading “CONDITIONS TO GRANT” thereof is hereby amended by
inserting after the words “terminate and be void” the following text:  “and
Lender and/or Trustee shall execute and deliver to Borrower such release and/or
deed of reconveyance as is required by law.”

 

(b)                                 Section 10.3 herein is hereby amended by
inserting at the end thereof after the word “Borrower” the following text “or
for which Lender or Trustee is not required by applicable law to give notice”.

 

[NO FURTHER TEXT ON THIS PAGE]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.

 

 

BORROWER:

 

 

 

IREIT NEWPORT DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

STATE OF ILLINOIS

)

 

 

)

ss.

COUNTY OF DUPAGE

)

 

 

I, Judy L. Millette, a Notary Public in and for said County in said State,
hereby certify that David Z. Lichterman, whose name as Chief Accounting Officer
of Inland Real Estate Income Trust, Inc., a Maryland corporation, which is the
sole member of IREIT DG SPE Member, L.L.C., a Delaware limited liability
company, which is the sole member of IREIT Newport DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation, acting in
its capacity as sole member of said limited liability company.

 

Given under my hand this 26th day of October, 2012.

 

 

 

/s/ Judy L. Millette

 

 NOTARY PUBLIC

 

 My Commission expires:7-27-15

[Notarial Seal]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

Land in Cocke County, Tennessee, being more particularly described as follows:

 

Beginning on an iron pin at Station 72+00(90’ Left) of centerline of U.S. 25W/70
along the South side and on the Easterly side of U.S. 411; thence leaving the
said right of way of highways and with the common line of Jones (LB. 1324 PG.
603) SOo037’30”W - 301.80’ to an iron pin in the line of Morgan (LB. 1092 PG
366); thence with said Morgan N85°32’28”W - 319.00’ to an iron pin on the
Easterly side of said U.S. 411; thence with said U.S. 411 N46°24’42”E -197.78’
to an iron pin; thence N44°07’43”W -14.00’ to an iron pin; thence N44°34’34”E
-130.00’ to an iron pin; thence N68°32’20”E -103.78’ to an iron pin at the POINT
OF BEGINNING, as shown on survey of Jonathan L. Lyons, P.L.S., RLS# 2002, 360°
Surveying & Mapping, P.O. Box 554, Seymour, TN 37865, dated December 29, 2011,
as revised October 29, 2012, Job No. 10311.

 

Being the same property conveyed to IREIT Newport DG, L.L.C., a Delaware limited
liability company, be deed from The Broadway Group, LLC, an Alabama limited
liability company, of record in Book, Page      Register’s Office for Cocke
County, TN.

 

31

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OTHER BORROWER

 

1.                                      IREIT East Brewton DG, L.L.C., a
Delaware limited liability company

 

2.                                      IREIT Madisonville DG, L.L.C., a
Delaware limited liability company

 

3.                                      IREIT Robertsdale DG, L.L.C., a Delaware
limited liability company

 

4.                                      IREIT Wetumpka DG, L.L.C., a Delaware
limited liability company

 

--------------------------------------------------------------------------------